Dismissed and Memorandum Opinion filed August 5, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00575-CV
____________
 
ARMANDO RABAGO, Appellant
 
V.
 
VICTOR FUENTES AND PAULITA RABAGO, Appellees
 

 
On Appeal from the County Court at Law No. 1
Galveston County, Texas
Trial Court Cause No. 59,066
 

 
MEMORANDUM
OPINION
This is
an appeal from a judgment signed March 25, 2010.  On July 20, 2010, appellant
filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
 
Panel consists of Justices Anderson, Frost, and
Seymore.